UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2014 GLACIER BANCORP, INC. (Exact name of registrant as specified in its charter) Montana (State or other jurisdiction of incorporation) (Commission File Number) 000-18911 (IRS Employer Identification No.) 81-0519541 49 Commons Loop Kalispell, Montana 59901 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code: (406) 756-4200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act of (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act of (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2014 Annual Meeting of Shareholders of Glacier Bancorp, Inc. (the “Company”) was held on April 30, 2014.The following matters were voted upon at the 2014 Annual Meeting: 1.The election of nine directors to serve on the board of directors until the 2015 annual meeting. 2.Consideration of an advisory (non-binding) resolution to approve the compensation of the Company’s executive officers. 3.Ratification of the appointment of BKD, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. The following is a summary of the voting results for the matters voted upon by the shareholders. 1.Election of Directors Director’s Name Votes For Withheld Broker Non-Votes Michael J. Blodnick Sherry L. Cladouhos James M. English Allen J. Fetscher Annie M. Goodwin Dallas I. Herron Craig A. Langel Douglas J. McBride John W. Murdoch Receiving a plurality of the votes cast, those nominated are the newly elected directors of the Company.They will hold office until their successors are elected and qualified or until they resign or are removed from office. 2.Consideration of an Advisory (non-binding) Vote on Executive Compensation Votes For Votes Against Abstentions Broker Non-Votes The advisory resolution to approve the compensation of the Company’s executive officers was approved. 3.Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstentions Broker Non-Votes BKD, LLP has been ratified as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 2, 2014 GLACIER BANCORP, INC. By: /s/ Michael J. Blodnick Michael J. Blodnick President and CEO
